Citation Nr: 1542249	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for adjustment disorder with history of attention deficit hyperactivity disorder (ADHD), currently assigned a 30 percent evaluation.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 2006.

This case comes before the Board of Veterans Appeals (Board) on appeal from April 2010, September 2010, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Following the June 2015 hearing, the undersigned Veterans Law Judge held the record open for 30 days to allow the Veteran and his representative additional time to submit evidence.  The Veteran's representative subsequently submitted a June 2015 private disability benefits questionnaire (DBQ) report and copies of records from the Social Security Administration (SSA).  The Veteran's representative also provided a waiver of the RO's initial consideration of that evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA file also contains VA treatment records dated from October 2009 to October 2013.  However, to the extent that these records pertain to the issues on appeal and were not considered by the RO, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review them on remand.

The issue of entitlement to service connection for dyspnea has been raised by the record in a November 2012 private medical statement by Dr. J.D. and at the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the April 2015 statement of the case specifically characterized the issue as entitlement to service connection for sleep apnea.  It would violate due process for the Board to take jurisdiction without an initial determination by the RO.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2012 in connection with his claim for an increased evaluation for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  Since that time, he testified at the June 2015 hearing that he has muscle spasms that affect his ability to walk and makes him limp.  He stated that he cannot completely straighten out his spine.  He also noted having difficulty standing for more than five minutes, stooping, bending, using the stairs, and being able to stand excessively.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  

The Veteran also testified at the June 2015 hearing that he was prescribed bed rest for two months in 2013 by a VA physician, either prior to being incarcerated in April 2013 or in late 2013.  The claims file contains VA treatment records dated through October 2013; however, there is no documentation of prescribed bedrest.  Moreover, the last report from that particular VA physician noted January 2013 MRI results regarding the lumbar spine and indicated that no further action was needed at that time.  Nevertheless, in light of the Veteran's report of additional treatment in 2013 and his period of incarceration from March 8, 2013, to April 24, 2014, an attempt should be made to obtain any outstanding, relevant medical records.

Moreover, as noted above, the Veteran's representative submitted a June 2015 private DBQ report for mental disorders (other than PTSD).  The private physician listed the Veteran's diagnoses as major depressive disorder and generalized anxiety disorder and identified his current symptoms.  However, the Board notes that the Veteran is currently service-connected for an adjustment disorder with a history of ADHD; he is not service-connected for a major depressive disorder and a generalized anxiety disorder.  In addition, the private physician indicated that the Veteran had occupational and social impairment with deficiencies in most areas, yet the identified symptoms do not seem to correspond to the severity, frequency, and duration generally associated with such impairment.  For example, he noted that the Veteran's panic attacks occurred weekly or less often, and there was no flattened affect, irregular speech, difficulty understanding complex commands, impairment judgment, obsessional rituals interfering with routine activities, spatial disorientation, neglect of personal appearance and hygiene, and suicidal ideation.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to ascertain the current severity and manifestations of the Veteran's service-connected for an adjustment disorder with a history of ADHD.

The Board further notes that the private physician referenced a June 6, 2015, record with regard to the Veteran's history; however, the most recent VA treatment record in the claims file is dated in October 2013.  There are no treatment records dated in 2015.  Thus, on remand, the AOJ should obtain any outstanding, relevant medical records.

In addition, the Board notes that the Veteran was afforded a VA examination in September 2012 in connection with his claim for service connection for sleep apnea.  The examiner noted that there was no record of obstructive of sleep apnea in service and determined that it was more likely than not that his rising body mass index (BMI) was a major factor in the development of his obstructive sleep apnea.  However, there was no discussion of the lay statements attesting to symptoms in service, such as snoring, or the fact that he was diagnosed within several years of his separation from service.  Moreover, even though he gained additional weight after service, the examiner had also noted that the Veteran was overweight in service with a BMI of 28.  Therefore, the Board finds that an additional medical opinion is needed.

Lastly, the Board notes that the Veteran has indicated that he is unemployed and unable to work due to his service-connected disabilities.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, adjustment disorder, ADHD, and sleep apnea, to include any medical treatment or evaluation during his period of incarceration.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since January 2013.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with a history of ADHD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's adjustment disorder with history of ADHD.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's adjustment disorder with history of ADHD.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein. 

In providing this opinion, the examiner is asked to specifically discuss the Veteran's contention that he had in-service symptoms (such as snoring and difficulty breathing) that were indicative of sleep apnea.  He or she should also consider the October 2003 post-deployment health assessment noting that he was still feeling tired after sleeping and the fact that the Veteran was diagnosed within several years after his separation from service.  In addition, the examiner should address whether the Veteran's weight in service was a cause or factor in him developing sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




